United States Court of Appeals
                            For the Eighth Circuit

                     ___________________________

                             No. 20-3223
                     ___________________________

                               Barbara Jo Moore

                     lllllllllllllllllllllPlaintiff - Appellant

                                        v.

       Andrew Saul, Commissioner of Social Security Administration

                    lllllllllllllllllllllDefendant - Appellee
                                   ____________

                  Appeal from United States District Court
            for the Eastern District of Missouri - Cape Girardeau
                                ____________

                           Submitted: June 8, 2021
                            Filed: June 11, 2021
                               [Unpublished]
                               ____________

Before BENTON, WOLLMAN, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.
       Barbara Moore appeals the district court’s1 order affirming the denial of
disability insurance benefits. Having considered Moore’s arguments for reversal, we
agree with the court that substantial evidence in the record as a whole supports the
adverse decision. See Swink v. Saul, 931 F.3d 765, 769 (8th Cir. 2019) (de novo
review of district court’s judgment; Commissioner’s decision will be upheld if it is
supported by substantial evidence in record as whole). Specifically, we find that the
administrative law judge (ALJ) properly evaluated Moore’s subjective complaints and
the examining physician’s opinion. See id. at 771 (ALJ’s credibility determination,
which analyzed objective medical records and claimant’s daily activities, was
supported by substantial evidence); Owen v. Astrue, 551 F.3d 792, 800 (8th Cir.
2008) (factors for ALJ to consider in weighing medical opinion). We also find that
substantial evidence supports the ALJ’s residual functional capacity (RFC)
determination, see Kamann v. Colvin, 721 F.3d 945, 951 (8th Cir. 2013) (substantial
evidence, including findings on physical examinations, examiner’s report, and
claimant’s daily activities, supported ALJ’s RFC determination); and the ALJ’s
conclusion--based on the vocational expert’s (VE) testimony--that Moore was not
disabled, see Schwandt v. Berryhill, 926 F.3d 1004, 1013 (8th Cir. 2019) (VE’s
testimony that individual with same limitations as claimant could perform claimant’s
prior work constituted substantial evidence supporting determination that claimant
could perform her past relevant work).

      The judgment is affirmed.
                     ______________________________




      1
       The Honorable Abbie Crites-Leoni, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                         -2-